RULEY, JUDGE:
In his Notice of Claim, the claimant alleges that the respondent had cut a drainage ditch across the driveway connecting his property to the Hurricane Creek Road, a roadway improved with blacktop pavement, causing his 1968 model Chevrolet automobile to drag when crossing the ditch and thereby damaging the muffler, tail pipe, and oil pan. Claimant says further that he is not seeking an award of damages, but wishes only to have the driveway repaired. Of course, this Court is without jurisdiction to compel any such repair, and, since there is no evidence of negligence on the part of the respondent incident to construction of the drainage *125ditch, the Court cannot make an award of damages. It is observed, however, that the respondent’s supervisor for Putnam County testified that, under the respondent’s policy, a suitable culvert or drainpipe purchased by the claimant could be installed in the drainage ditch, and it appears that such installation would solve the problem.
Claim disallowed.